Citation Nr: 0612982	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-30 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for heart disease.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1937 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied service connection for heart 
disease.

In a statement received in August 2004, the veteran requested 
that he be scheduled for a personal hearing before the Board 
in Washington D.C.  Such a hearing was scheduled on February 
10, 2005.  Notice of the hearing was sent to the veteran on 
November 23, 2004.  He failed to report for the hearing.  


FINDING OF FACT

The veteran's heart disease did not have its onset in service 
or within one year of discharge from service, and is 
otherwise unrelated to service.  


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in May 2003.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in August 2003.  The veteran was told of the 
requirements to establish a successful claim for service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The timing and 
content of this letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from non-VA health providers have also 
been obtained, including, but not limited to, John C. Lincoln 
Memorial Hospital, Thunderbird Samaritan Medical Center, 
Cigna Healthcare of Arizona, Thunderbird Heart Center (Dr. 
Raj Savajiyani), and Dr. Harley J. Scholz.  

The veteran indicated in his claim, received in April 2003, 
that he had been treated by Dr. Yarbo in Dallas, Texas, from 
1971 to 1978; Dr. Hill at the Intergroup HMO in Glendale, 
Arizona, from 1980 to 1986; and Arrowhead Hospital, in 
Phoenix, Arizona.  However, the veteran has not provided VA 
with these records or sufficient information to obtain these 
records, despite a May 2003 development letter.  A letter 
from the veteran, dated in August 2004, indicates that he was 
aware of the medical evidence of record.  In that letter, he 
stated that he was no longer in possession of medical records 
relevant to the alleged early post-service treatment of his 
heart disorder.  In the May 2003 VCAA notice, VA specifically 
informed the veteran that it was ultimately his 
responsibility to provide VA with non-VA medical records.  He 
has had ample opportunity to do so.  

Finally, the veteran was afforded a VA examination in July 
2003 for the purpose of determining the nature and etiology 
of his claimed heart disorder.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.   See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A.  § 1112(a)(1) (West 2002); 38 C.F.R. § 
3.307(a)(3) (2005); see 38 U.S.C.A.  § 1101(3) and 38 C.F.R. 
§ 3.309(a).  This includes cardiovascular-renal disease.  38 
C.F.R.  § 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran contends that he currently suffers from heart 
disease that had its onset during service.  He further 
asserts that his heart disease is the result of an allergic 
reaction to a tetanus shot administered during his active 
service.  However, the veteran, as a layman, is not competent 
to give a medical opinion on the etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Service medical records are absent for any complaint, 
treatment or diagnosis of heart disease.  Although these 
medical records indicate that the veteran received several 
inoculations for tetanus, there is no notation of any 
allergic reactions.  A separation medical examination report 
dated in September 1946 does not note any heart problems.  
Furthermore, this examination report states that the 
veteran's veins and arteries were normal and that his pulse 
was regular.  

A January 1992 private medical record complaint of heart 
palpitations marks the first documented post-service medical 
evidence of heart related problems.  This record does state 
that the veteran had 2 treadmill tests over the preceding 4 
years.  However, no actual documentation of heart related 
complaints predates 1992.  He was diagnosed with paroxysmal 
tachycardia by a private physician in March 1992.  Also of 
record are subsequent diagnoses of arteriosclerotic vascular 
disease and angina pectoris

The veteran underwent a VA medical examination in July 2003 
to determine to determine the nature and etiology of his 
claimed heart disorder.  A medical opinion rendered in 
conjunction with this examination included a review of the 
veteran's claims folder.  An inservice history of tinea 
pedis, with cellulitis and lymphangitis of the lower 
extremities is noted in this examination report.  The VA 
examiner stated that paroxysmal supraventricular tachycardia 
was the most likely diagnosis and that the veteran did suffer 
from peripheral vascular disease.  In addressing the 
veteran's assertion that the tetanus antiserum had caused his 
heart disease, the examiner stated that "there is no finding 
or rationale which would support this as being the cause of 
his cardiac-related complaints, nor of his supraventricular 
tachycardias, nor his angina due to coronary heart disease.  
His peripheral vascular disease would not be related to that, 
nor would it be related to his history of tinea pedis or 
celluitis."

Because the VA medical examiner's medical opinion is 
thorough, detailed, and based upon an examination and review 
of the veteran's claims folder, and directly addresses the 
veteran's assertions, the Board finds this medical opinion to 
be highly probative on the issue of etiology of the veteran's 
heart disorder.  

The Board is aware of the veteran's statement that he was 
told by a pharmacist, who conducted his discharge 
examination, that he would have heart trouble.  However 
"hearsay medical evidence" is not competent evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The September 
1946 separation medical examination report is more probative 
on this issue.  

While the veteran asserts that he has had heart problems ever 
since a 1941 in-service medical treatment, considerable 
evidence of record is in contradiction.  Physical 
examinations in October 1941, February 1943, March 1944, 
October 1943, July 1945, September 1945 and October 1946 all 
are absent for any complaint, notation, or indication of 
heart problems.  January 1992 marks the first post-service 
documented complaint of heart problems.  The lack of any 
documented treatment for the veteran's heart disorder for 
more than 45 years after his separation from active service, 
despite complaints of continuing symptomatology, 
preponderates against a finding that he had a heart disorder 
during service, or for many years following separation from 
service.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  Additionally, because the 
veteran's  heart disorder did not manifest within 1 year of 
separation from service, the provisions of 38 C.F.R. § 3.307 
and § 3.309 are inapplicable.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for heart disease and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for heart disease is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


